         Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 1 of 24



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 SECRETT HAMPTON,
      Plaintiff,

         v.                                               No. 3:18-cv-1445 (VAB)

 JUDICIAL BRANCH, et al.,
       Defendants.


                      RULING AND ORDER ON MOTION TO DISMISS

        Secrett Hampton (“Plaintiff”) has sued the State of Connecticut, Judicial Branch, Stephen

Grant, Deborah Fuller, and John Fitzgerald (collectively, “Defendants”) for violating her

constitutional rights as secured by the U.S. Constitution and the Connecticut Constitution. Am.

Compl. ECF No. 41 at 1, ¶ 1 (Aug. 28, 2019). She alleges disparate treatment, a hostile work

environment, harassment and retaliation because of race in violation of Title VII of the Civil

Rights Act of 1964, as amended by the Civil Rights Act of 1991. Id. at 1–2, ¶¶ 1–3, 5. She also

alleges three state law claims: violation of the Connecticut Fair Employment Practices Act,

failure to train and supervise, and intentional infliction of emotional distress. Id. at 2, ¶ 6.

        Defendants have moved to dismiss. Mot. to Dismiss, ECF No. 43 (Sept. 11, 2019)

(“Defs.’ Mot.”).

        For the following reasons, the motion to dismiss is GRANTED in part, DENIED in

part. As to her federal claims, the only remaining claim will be Ms. Hampton’s Title VII claim

against the Judicial Branch. The three state law claims—Connecticut Fair Employment Practices

Act, failure to train, intentional infliction of emotional distress—will proceed to at least the

summary judgment stage.




                                                   1
         Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 2 of 24



I.     FACTUAL AND PROCEDURAL BACKGROUND

           A. Factual Allegations

       Ms. Hampton, an African American woman living in New Haven, Connecticut, Am.

Compl. at 3 ¶¶ 8–9; works as a Juvenile Detention Transportation Officer (JTO) in the State of

Connecticut Judicial Branch’s Court Support Services Division in the Juvenile Residential

Services Unit, id. at 3, ¶ 12. She alleges having “been subjected to discriminatory and hostile

treatment at the workplace, and harsher discipline, up to and including termination, than her non

African American counterparts.” Id. at 3, ¶ 14.

       On October 21, 2016, Ms. Hampton and “her sole assigned partner, Aquil Abdul-

Salaam,” also African American, allegedly “transported a known dangerous juvenile inmate to a

medical appointment.” Id. ¶ at 4, 15–16. The juvenile inmate recently had “assaulted a seasoned

male staff member at the facility . . . [allegedly] choking and severely injuring the staff member,

requiring hospitalization.” Id. at 4, ¶ 17. The same juvenile inmate allegedly previously had

“attempted to kick out the doors of the transport van” while Ms. Hampton was transporting him,

causing her “to pull over and await the arrival of additional staff to proceed safety.” Id.

       On this occasion, the juvenile inmate allegedly “was placed in the most restrictive

mechanical restrains [sic] available and permissible by [D]efendant’s rules and policies,

including leg shackles, handcuffs and a belly chain secured around his waist attached to the

handcuffs.” Id. at 4, ¶ 18.

       The juvenile’s appointment allegedly took place in a public physician’s office, where

“children and elderly members of the public and others [allegedly] were present.” Id. at 4, ¶ 19.

While in the physician’s office, the juvenile inmate allegedly “defeated his restraints,” meaning

that the unsecured belly chain attached to his handcuffs allegedly was “ready [for] use as a



                                                  2
          Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 3 of 24



deadly weapon.” Id. ¶ 20. He “refused to comply” with Ms. Hampton and fled the medical

office. Id. at 5, ¶ 21.

        Ms. Hampton and Mr. Abdul-Salaam allegedly “followed the inmate at a safe distance

according to defendant Judicial Branch’s policy[] but were unable to safety restrain him and

return him to custody.” Id. at 5, ¶ 22. They returned to work, “and each completed incident

reports of the escape.” Id. at 5, ¶ 24. “The inmate was later rearrested and returned to

[D]efendant Judicial Branch’s custody.” Id. at 5, ¶ 23.

        Before the end of her shift later that day, Mr. Fitzgerald, Superintendent of the Judicial

Branch, and Jimmy Gomez, shift supervisor of the Judicial Branch, allegedly approached Ms.

Hampton and told her to hand in her badge. Id. at 5, ¶¶ 25–26. She alleges that Mr. Fitzgerald

and Mr. Gomez “immediately placed [her] on unpaid administrative leave” before any

investigation had been conducted. Id. at 5, ¶ 27. Ms. Hampton allegedly “remained on unpaid

administrative leave for a protracted time,” as Defendants allegedly “refused and failed to

conduct a timely investigation . . . . ” Id. at 6, ¶ 30.

        Ms. Hampton also believes that “[D]efendants reported [her] to the Connecticut

Department of Children and Families (DCF), alleging physical and emotional neglect of the

inmate.” Id. at 5, ¶ 28. She allegedly appealed the DCF investigation which concluded neglect.

Id. at 5, ¶ 29.

        On October 24, 2016, Ms. Hampton allegedly “was placed on Administrative Suspension

without pay . . . .” Id. at 7, ¶ 37. She remained on unpaid suspension until she was terminated

over a year later. Id.

        On February 3, 2017, Defendants allegedly terminated Ms. Hampton. Id. at 6, ¶ 31. Ms.

Hampton alleges that the decision to suspend without pay and subsequently terminate her



                                                     3
         Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 4 of 24



employment was recommended by Ms. Fuller, id. ¶ 32, and that Mr. Grant “made the final

decision to suspend without pay and to terminate the plaintiff . . . ,” id. at 6, ¶ 33. Ms. Hampton

alleges “the defendants relied upon the unsupported findings of DCF to punish the plaintiff” and

that the unsupported findings “were reversed on appeal to that agency and set aside on April 2,

2018.” Id. at 6, ¶ 34. In her view, DCF relied on testimony “neither credible nor substantiated by

objective witnesses.” Id. ¶ 35.

        On March 16, 2018, an arbitrator found “that the defendant Judicial Branch ‘lacked just

cause’ to suspend [ P]laintiff, and ordered she be made whole for the period of suspension, from

October 24, 2016 to February 3, 2017.” Id. at 7, ¶ 37.

        On May 23, 2018, Ms. Hampton’s termination “was converted to a thirty workday

suspension without pay[,]” in accordance with a second Union Arbitration Award. Id. Ms.

Hampton received lost wages and employment benefits, less the thirty workday period of

suspension. Id. She received no overtime pay for the period between October 24, 2016 and May

23, 2018.

        Ms. Hampton alleges that she was treated more harshly than similarly situated employees

who are not African American. JTO Carissa Laudano, who is Caucasian, allegedly “was

involved in a substantially similar incident with the same defendants in the instant matter.” Id. at

7, ¶ 39. When a juvenile inmate escaped Ms. Laudano’s care, she allegedly failed to follow the

Judicial Branch’s policy; and both “the inmate and [Ms.] Laudano were injured as a result and

both required medical attention . . . .” Id. at 8, ¶ 41.

        Ms. Laudano allegedly was neither placed on unpaid administrative leave pending an

investigation nor terminated. Id. at 8, ¶ 42. Although she had only been with the Judicial Branch

less than a year, Ms. Laudano allegedly was promoted. Id. at 8, ¶ 43.



                                                    4
          Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 5 of 24



         Ms. Hampton received a right to sue letter from the Equal Employment Opportunities

Commission and timely filed this action. Id. at 8, ¶ 45.

             B. Procedural History

         On August 24, 2018, Ms. Hampton filed a Complaint against the Judicial Branch State of

Connecticut, Stephen Grant, Deborah Fuller, and John Fitzgerald. Compl., ECF No. 1 (Aug. 24,

2018).

         On January 16, 2019, Defendants filed a timely motion to dismiss. Mot. to Dismiss, ECF

No. 24, (Jan. 16, 2019).

         On May 2, 2019, Defendants filed a reply in support of their motion to dismiss, noting

Plaintiff’s failure to respond. Reply, ECF No. 31 (May 2, 2019).

         On July 22, 2019, Plaintiff filed an objection to the motion to dismiss, and the Court held

a motion hearing. Obj., ECF No. 38 (July 22, 2019); Minute Entry, ECF No. 39 (July 23, 2019).

         On July 24, 2019, the Court dismissed Ms. Hampton’s federal claims and declined to

exercise supplemental jurisdiction over her state law claims. Ruling and Order, ECF No. 40 (July

24, 2019).

         On August 28, 2019, Ms. Hampton filed an Amended Complaint. Am. Compl.

         On September 11, 2019, Defendants filed a motion to dismiss the Amended Complaint.

Defs.’ Mot.; Supp. Mem., ECF No. 43–1 (Sept. 11, 2019) (“Defs.’ Mem.”).

II.      STANDARD OF REVIEW

         A. Rule 12(b)(2)

         On a motion to dismiss for lack of personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2), the “plaintiff bears the burden of showing that the court has jurisdiction over

the defendant.” In re Magnetic Audiotape Antitrust Litig., 334 F.3d 204, 206 (2d Cir. 2003). The



                                                  5
         Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 6 of 24



plaintiff therefore must make a prima facie case showing that jurisdiction exists. Licci ex rel.

Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012).

       “The prima facie showing must include an averment of facts that, if credited by the

ultimate trier of fact, would suffice to establish jurisdiction over the defendant.” Id.; see also

Glenwood Sys., LLC v. Med-Pro Ideal Sols., Inc., No. 3:09-cv-956 (WWE), 2010 WL 11527383,

at *2 (D. Conn. May 4, 2010) (“At this stage of the proceedings, if the court relies upon

pleadings and affidavits, the plaintiff must make out only a prima facie showing of personal

jurisdiction, and the affidavits and pleadings should be construed most favorably to the

plaintiff.”), aff’d, 438 F. App’x 27 (2d Cir. 2011), as amended (Sept. 23, 2011) (citing CutCo

Indus., Inc. v. Naughton, 806 F. 2d 361, 365 (2d Cir. 1986)).

       A court considers the facts as they existed when the plaintiff filed the complaint. See id.

(citing Klinghoffer v. S.N.C. Achille Lauro Ed Altri-Gestione Motonave Achille Lauro in

Amministrazione Straordinaria, 937 F.2d 44, 52 (2d Cir. 1991)).

       B. Rule 12(b)(5)

       A motion to dismiss under Federal Rule of Civil procedure 12(b)(5) due to insufficient

service of process “must be granted if the plaintiff fails to serve a copy of the summons and

complaint on the defendants pursuant to Rule 4 of the Federal Rules [of Civil Procedure], which

sets forth the federal requirements for service.” Rzayeva v. United States, 492 F. Supp. 2d 60, 74

(D. Conn. 2007); see Fed. R. Civ. P. 12(b)(5).

       “Once validity of service has been challenged, it becomes the plaintiff’s burden to prove

that service of process was adequate.” Cole v. Aetna Life & Cas., 70 F. Supp. 2d 106, 110 (D.

Conn. 1999).




                                                  6
         Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 7 of 24



        C. Rule 12(b)(6)

        A complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Any claim that fails “to state a claim upon

which relief can be granted” will be dismissed. Fed. R. Civ. P. 12(b)(6). In reviewing a

complaint under Rule 12(b)(6), a court applies a “plausibility standard” guided by “two working

principles.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        First, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations . . . a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” (internal citations omitted)). Second, “only a

complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at

679. Thus, the complaint must contain “factual amplification . . . to render a claim plausible.”

Arista Records LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (quoting Turkmen v. Ashcroft,

589 F.3d 542, 546 (2d Cir. 2009)).

        When reviewing a complaint under Federal Rule of Civil Procedure 12(b)(6), the court

takes all factual allegations in the complaint as true. Iqbal, 556 U.S. at 678. The court also views

the allegations in the light most favorable to the plaintiff and draws all inferences in the

plaintiff’s favor. Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 359 (2d Cir. 2013); see also York

v. Ass’n of the Bar of the City of N.Y., 286 F.3d 122, 125 (2d Cir. 2002) (“On a motion to dismiss

for failure to state a claim, we construe the complaint in the light most favorable to the plaintiff,

accepting the complaint’s allegations as true.”)).



                                                   7
         Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 8 of 24



       A court considering a motion to dismiss under Rule 12(b)(6) generally limits its review

“to the facts as asserted within the four corners of the complaint, the documents attached to the

complaint as exhibits, and any documents incorporated in the complaint by reference.” McCarthy

v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). A court may also consider

“matters of which judicial notice may be taken” and “documents either in plaintiffs’ possession

or of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am. Film Techs.,

Inc., 987 F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp.

2d 140, 144 (D. Conn. 2005).

III.   DISCUSSION

       A. Timeliness of Title VII Claim

       Under Title VII, “a plaintiff can sue in federal court only after filing timely charges with

the EEOC.” McPherson v. N.Y.C. Dep’t of Educ., 457 F.3d 211, 213 (2d Cir. 2006) (citing 29

U.S.C. § 626(d); 42 U.S.C. § 2000e-5(f)(1); Holowecki v. Fed. Express Corp., 440 F.3d 558,

562–63 (2d Cir. 2006)). The complainant has 180 days form the adverse employment action to

file charges with the EEOC. 42 U.S.C. § 2000e-5(e)(1). Then, “the complainant must await

dismissal of the administrative charge (or a failure to act)[.]” McPherson, 457 F.3d at 214.

       “A private Title VII plaintiff must also first receive a ‘right-to-sue’ letter from the

EEOC.” Id. at 213 (citing 42 U.S.C. § 2000e-5(f)(1); Holowecki, 440 F.3d at 563). Once a

complainant receives a “right-to-sue” letter from the EEOC, he or she has ninety days to file a

civil action in the appropriate federal court. 42 U.S.C. § 2000e-5(f)(1); see also McPherson, 457

F.3d at 214 (“Such notification is called a ‘right-to-sue’ letter because the notification is a

prerequisite to suit (even though the notification does not indicate that all of the statutory

prerequisites for suit have been met, and therefore does not bespeak a ‘right’).”).



                                                  8
         Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 9 of 24



       “Title VII’s charge-filing requirement is not of jurisdictional cast. . . . Separate provisions

of Title VII, § 2000e-5(e)(1) and (f)(1), contain the Act’s charge-filing requirement.” Fort Bend

Cty., Tex v. Davis, 139 S. Ct. 1843, 1850–51 (2019). While not jurisdictional, “Title VII’s

charge-filing requirement is a processing rule, albeit a mandatory one[.]” Id.

       Defendants argue that they raised the exhaustion issue in their previous motion to dismiss

and Plaintiff’s Amended Complaint “still fails to show that the Plaintiff complied with this

mandatory filing rule.” Supp. Mem. at 9. The initial Complaint was not filed within ninety days

of receipt of the right-to-sue letter from the Equal Employment Opportunity Commission. Id. at

7–8. In their view, Ms. Hampton’s allegation that she received the letter on May 26, 2019

(exactly ninety days before the filing of the initial Complaint), is self-serving and insufficient “to

rebut the applicable three-day presumption of receipt.” Id. at 9. Her action is therefore untimely

and should be dismissed. Id. at 10.

       The Court disagrees with Defendants.

       The Court allowed Ms. Hampton to replead her Title VII claim “to state facts indicating

whether or how she complied with the charge-filing requirement.” Order & Ruling on Mot. to

Dismiss Compl., ECF No. 40 (July 24, 2019) (“Previous Ruling”). The attached right-to-sue

letter was mailed on May 18, 2018. Pl.’s Ex. A—Letter from the EEOC, ECF No. 41-1 (Aug. 28,

2019) (“Right to Sue Letter”). There is a stamp stating “RECEIVED May 22, 2018” on the

document, indicating the date it was received in the EEOC Boston office received. Id. The

envelope from the EEOC Boston Office indicates the letter was mailed on May 22, 2018. Pl.’s

Ex. B—Envelope from EEOC Boston, ECF No. 41-2 (Aug. 28, 2019) (“Envelope”).

       Federal Rule of Civil Procedure 6(d) presumes that it takes three days to receive a letter

once mailed. See Patterson v. Conn. Dep’t of Labor Adm’r, No. 3:11-cv-1237 (JCH), 2015 WL



                                                  9
        Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 10 of 24



507534, at *2 (D. Conn. Feb. 5, 2012) (“The justification for giving three additional days under

Rule 6(d) . . . appears to be that it takes some time for a document to get from the serving party

at the moment of transmission, to the receiving party at the moment of receipt, and that, as a

practical matter, an estimate of three business days is an appropriate default rule to eliminate

debate about whether the date of actual notice is relevant, and, if so, what that date is in each

individual case.” (citing United States v. James, 146 F.3d 1183, 1184 (9th Cir. 2019)); see also

Lunaridini v. Mass. Mut. Life Ins. Co., 696 F. Supp. 2d 149, “Some authority exists for the

proposition that the three-day extension of time for mail service found in Federal Rule of Civil

Procedure 6(d) creates a rebuttable presumption that a right-to-sue letter is received three days

after it is mailed[.]” (citing Sherlock v. Monefiore Med. Ctr., 84 F.3d 522, 525–26 (2d Cir. 1996);

Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 148 (1984) (per curiam) (dicta)).

       May 22, 2018 was a Tuesday. Applying the three-day presumption, the letter would have

been received on Friday, May 25, 2018. Plaintiff alleges that she received the letter on May 16,

2018, which the Court takes as a scrivener’s error, and interprets the alleged receipt as May 26,

2018. Am. Compl. at 8–9, ¶ 45 (“The postmark . . . indicates that the Right to Sue was mailed no

sooner than the evening of May 22, 2018 from Boston, . . . The plaintiff received the Right to

Sue letter on May 16, 2018, and filed the instant action on August 24, 2018, the ninetieth day

from receipt of the E.E.O.C. Right to Sue.”). But Ms. Hampton’s allegation that she received the

Right to Sue Letter on May 26, 2018, as opposed to May 25, 2018, is an unsupported and self-

serving allegation. See Johnson v. St. Barnabas Nursing Home, 368 F. App’x 246, 248 (2d Cir.

2010) (finding plaintiff’s unsupported allegation of the date of receipt of a right-to-sue letter was

insufficient “to rebut the applicable three-day presumption of receipt”).




                                                 10
          Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 11 of 24



         “Neither [the] proffer of inadmissible evidence nor [Plaintiff’s] lack of recollection” is

sufficient to “rebut the presumption” that the letter was received within three days. Sherlock, 84

F.3d at 526. “If a claimant presents sworn testimony or other admissible evidence from which it

could reasonably be inferred either that the notice was mailed later than its typewritten date or

that it took longer than three days to reach her by mail, the initial presumption is not dispositive.”

Id. at 526. Ms. Hampton attaches the letter and the envelope, but offers no other evidence

supporting her claim that she received the letter on May 26, 2018, rather than May 25, 2018.

         Given that this is a motion to dismiss and construing the allegations most favorably to

Ms. Hampton, however, it is plausible that the Right to Sue Letter reached her on May 26, 2018.

See Friedman v. Swiss Re Am. Corp., 512 F. App’x 94, 96 (2d Cir. 2013) (finding “the district

court should have accepted as true the statement in [plaintiff’s] complaint” as to the date of

receipt, which was supported by a declaration under penalty of perjury in the complaint).

         The Court thus will not dismiss Ms. Hampton’s Title VII claim because of exhaustion. 1

         B. Sections 1981 & 1983

             1. Service & Personal Jurisdiction over Stephen Grant

         Under Federal Rule of Civil Procedure 12(b)(5), a party may file a motion to dismiss due

to “insufficient service of process.” Fed. R. Civ. P. 12(b)(5). “A motion to dismiss pursuant to

Rule 12(b)(5) must be granted if the plaintiff fails to serve a copy of the summons and complaint

on the defendants pursuant to Rule 4 of the Federal Rules, which sets forth the federal

requirements for service.” Rzayeva v. United States, 492 F. Supp. 2d 60, 74 (D. Conn. 2007).



1
 Although Ms. Hampton brings her Title VII claim against all Defendants, Am. Compl. ¶ 5, her claim can only
proceed against the Judicial Branch. See Tomka v. Seiler Corp., 66 F.3d 1295 (2d Cir. 1995), abrogated on other
grounds by Kairam v. West Side GI, LLC, 793 F. App’x 23, 26 (2d Cir. 2019) (“[I]ndividual defendants with
supervisory control over a plaintiff may not be held personally liable under Title VII.”); McBride v. Routh, 51 F.
Supp. 2d 153, 157 (D. Conn. 1999) (“Tomka and the language of Title VII compel a holding that only employer-
entities have liability under Title VII.”).

                                                         11
         Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 12 of 24



Once a defendant challenges the validity of service, “it becomes the plaintiff’s burden to prove

that service of process was adequate.” Cole v. Aetna Life & Cas., 70 F. Supp. 2d 106, 110 (D.

Conn. 1999).

         In analyzing a Rule 12(b)(5) motion, the Court examines the service requirements under

Federal Rule of Civil Procedure 4. El Ex-Relatione Daws v. Whitehead, 2019 WL 5394578, at *4

(D. Conn. Oct. 22, 2019). Service may be effectuated by “delivering a copy of the summons and

of the complaint to the individual personally;” leaving a copy of the summons and complaint “at

the individuals’ dwelling or usual place of abode”; or delivering a copy of the summons and

complaint “to an agent authorized by appointment or by law to receive service of process.” Fed.

R. Civ. P. 4(e)(2). Service may also be proper if executed in accordance with State law where the

district court is located or where service is made. Fed. R. Civ. P. 4(e)(1).

         Connecticut General Statute § 52-57(a) provides that “process in any civil action shall be

served by leaving a true and attested copy of it, including the declaration or complaint, with the

defendant, or at his usual place of abode, in this state.” Conn. Gen. Stat. § 52-57(a). In civil

actions against municipal employees, Connecticut law allows for service of process “upon the

clerk of the town, city or borough, provided two copies of such process shall be served upon the

clerk and the clerk shall retain one copy and forward the second copy to the employee.” Conn.

Gen. Stat. § 52-57(b)(7). In civil actions against state employees, Connecticut law allows for

service of process through the Attorney General in Hartford, Connecticut. Conn. Gen. Stat. § 52-

64(a).

         Mr. Grant argues that he has personally appeared in this action and still has not yet been

served. Supp. Mem. at 10. Because of the insufficient process, Mr. Grant contends that the Court




                                                 12
        Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 13 of 24



lacks personal jurisdiction over him and any claims against him in his individual capacity must

be dismissed. Id.

       The Court agrees.

       Here, counsel has entered an appearance for Mr. Grant in his individual capacity and Mr.

Grant alleges that, to date, he has not been served. Plaintiff submits no explanation nor

challenges the failure to serve. As Ms. Hampton has not served Mr. Grant in a manner which

would satisfy Rule 4(e), the Court considers whether Ms. Hampton has satisfied service

requirements under Connecticut law.

       It is well-established that service through § 52-64(a) effectuates service to a defendant in

their official capacity but does not effectuate service in a defendant’s individual capacity.

Harnage v. Lightner, 163 Conn. App. 337, 344–45 (2016), aff’d, 328 Conn. 248 (2018). Thus, “§

52-57(a) applies when a state employee is sued in his individual capacity.” Id. at 342. See also

Bogle-Assegai v. Connecticut, 470 F.3d 498, 507 (2d Cir. 2006) (holding Conn. Gen. Stat. § 52-

64 “does not authorize service through the Attorney General’s office on an individual State

employee in his or her individual capacity”). Ms. Hampton has not served Mr. Grant in

accordance with § 52-57(a), nor has she proved that any other service was adequate.

       Accordingly, Ms. Hampton’s Title VII, Section 1981, Section 1983, and state law claims

against Mr. Grant in his individual capacity will be dismissed.

           2. Section 1981 Claim

       Section 1981, enacted as part of the Civil Rights Act of 1866, provides that “all persons

within the jurisdiction of the United States shall have the same right in every State and Territory

to make and enforce contracts . . . as is enjoyed by white citizens.” 42 U.S.C. § 1981. In 1991,

Congress amended the statute to add a definition of “make and enforce contracts” that included



                                                 13
        Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 14 of 24



the “termination of contracts, and enjoyment of all benefits, privileges, terms, and conditions of

the contractual relationship.” 42 U.S.C. § 1981(b); see also Jones v. R.R. Donnelley & Sons Co.,

541 U.S. 369, 372–73 (2004). In Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701 (1989), the United

States Supreme Court determined that the protections referenced in Section 1981 could only be

enforced through Section 1983: “We hold that the express ‘action at law’ provided by § 1983 for

the ‘deprivation of any rights, privileges, or immunities secured by the Constitution and laws,’

provides the exclusive federal damages remedy for the violation of the rights guaranteed by §

1981 when the claim is pressed against a state actor.” Id. at 735.

       The Second Circuit has reaffirmed the Supreme Court’s holding in Jett and has declined

to take up Section 1981 claims separately from Section 1983 claims when those Section 1981

claims are brought against state actors. See Gladwin v. Pozzi, 402 F. App’x 603, 605 (2d Cir.

2010) (“[Plaintiff]’s § 1981 claims are encompassed by her § 1983 claims, and both are therefore

analyzed under § 1983.”); Burbank v. Office of Att’y Gen. of Conn., 240 F. Supp. 2d 167, 174 (D.

Conn. 2003) (“Some doubt had been cast on Jett’s viability by the addition in 1991 of subsection

(c) to § 1981, which states that ‘[t]he rights protected by this section are protected against

impairment by nongovernmental discrimination and impairment under color of State law’ . . .

However, most courts have held that ‘[b]ecause Congress neither expressed its intent to overrule

Jett, nor explicitly created a remedy against state actors in addition to § 1983, we are not willing

to deviate from the Supreme Court’s analysis of § 1981 in Jett.’” (quoting Felton v. Polles, 315

F.3d 470, 480–81 (5th Cir. 2002), abrogated on other grounds by Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53 (2006)).

       Defendants oppose Ms. Hampton’s Section 1981 claim, but only discuss Ms. Hampton’s

Section 1983 claim. Defendants refer to the Court’s previous Order and argue the Court should



                                                 14
        Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 15 of 24



reach the same conclusion because Plaintiff “still fails to allege facts that lead to an inference of

intentional discrimination on the parts of the Individual Defendants as is required.” Defs.’ Mem.

at 13; Previous Order at 21.

       The Court previously held that Ms. Hampton did not assert a cause of action, separate

and apart from her Section 1983 claim, under Section 1981. Previous Order at 15. The Court

referred to the initial Complaint. Id. (citing Compl. at 12, ¶ 52 (“The conduct of defendants

Grant, Fuller, and Fitzgerald constitute discrimination and disparate treatment in violation of

equal protection, due process, and 42 U.S.C. Sections 1981 and 1983.”)). In her Amended

Complaint, Ms. Hampton includes the exact same allegation and does not further discuss or

allege facts related to her Section 1981 claim. Am. Compl. at 13, ¶ 52 (“The conduct of the

defendants Grant, Fuller and Fitzgerald constitute discrimination and disparate treatment in

violation of equal protection, due process, and 42 U.S.C. Sections 1981 and 1983.”). The Court

therefore will proceed as it did with the first motion to dismiss.

       The Court will dismiss Ms. Hampton’s Section 1981 claim and address all alleged

violations of Section 1981 through her Section 1983 claim. See Collymore v. City of N.Y., 767 F.

App’x 42, 45 n.2 (2d Cir. 2019) (finding “the district court properly construed [plaintiff’s]

Section 1981 claims as Section 1983 claims because ‘the express cause of action for damages

created by § 1983 constitutes the exclusive federal remedy for violation of the rights guaranteed

in § 1981 by state governmental units” (emphasis in the original) (internal quotation marks

omitted) (quoting Duplan v. City of N.Y., 888 F.3d 612, 619 (2d Cir. 2018)); Williams v. State of

Conn. Dep’t of Corr., No. 3:16-cv-1612 (VAB), 2017 WL 2838081, at *6 (D. Conn. June 30,

2017) (“To the extent that Mr. Williams does not seek to assert an independent claim under

Section 1981, Defendants’ motion to dismiss is granted with respect to this claim. All alleged



                                                  15
        Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 16 of 24



violations of Section 1981 will be addressed exclusively through Mr. Williams’ Section 1983

claim.”).

            3. Section 1983 Claim

       “Title VII is not the exclusive remedy for discrimination claims against state or municipal

employers, where those claims derive from violations of Constitutional rights.” Annis v. Cty. of

Westchester, N.Y., 36 F.3d 351, 251 (2d Cir. 1994) (collecting cases). When employment

discrimination claims are asserted under § 1983, based on alleged equal protection or due

process violations, they are generally analyzed under the same initial standard as Title VII claims

to determine whether they state a prima facie case of employment discrimination: the

McDonnell-Douglas burden shifting framework. See Patterson v. Cty. of Oneida, N.Y., 375 F.3d

206, 225 (2d Cir. 2004) (“Most of the core substantive standards that apply to claims of

discriminatory conduct in violation of Title VII are also applicable to claims of discrimination in

employment in violation of § 1981 or the Equal Protection Clause . . . .”) (collecting cases);

Sorlucco v. N.Y.C. Police Dep’t, 888 F.2d 4, 7 (2d Cir. 1989) (“The Supreme Court has outlined

a three-step analysis of factual issues in Title VII claims. By analogy, the same analysis applies

to claims under section 1983.” (citing Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 252–

46 (1981) and McDonnell-Douglas Corp. v. Green, 411 U.S. 792, 802–05 (1973)) (collecting

cases); St. Louis v. N.Y.C. Health & Hosp. Corp., 682 F. Supp. 2d 216, 237 (“Employment

discrimination claims under § 1983 are evaluated under the same analytical framework as those

brought under Title VII.” (citations omitted)).

       Following a plaintiff’s establishment of a prima facie case of discrimination, “a

presumption arises that more likely than not the adverse conduct was based” on impermissible

factors. Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 73, 83 (2d Cir. 2015). The burden



                                                  16
        Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 17 of 24



then shifts to the defendant “to ‘articulate some legitimate, nondiscriminatory reason’ for the

disparate treatment.” Id. (quoting McDonnell Douglas, 411 U.S. at 802). If the defendant is able

to articulate a nondiscriminatory reason, “the burden shifts back to the plaintiff to prove that the

[defendant’s] reason ‘was in fact pretext’ for discrimination.” Id. (quoting McDonnell Douglas,

411 U.S. at 804).

       There are, however, some differences between claims under Title VII and under Section

1983. In contrast to Title VII, first “[i]n order to state a claim under § 1983, a plaintiff must

allege that he was injured by either a state actor or private party acting under color of state law.”

Ciambrello v. Cty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (citing Spear v. Town of W.

Hartford, 954 F.2d 63, 68 (2d Cir. 1992)). Second, “a § 1983 claim ‘can be brought against an[y]

individual’ responsible for the discrimination.” Naumovski v. Norris, 924 F.3d 200, 212 (2d Cir.

2019) (quoting Vega, 801 F.3d at 88). Third, “§ 1983 does not permit vicarious liability[;]” a

defendant must have “personally violated a plaintiff’s constitutional rights” to succeed in a

Section 1983 action. Id. (emphasis in the original) (citations omitted). Finally, the biggest

distinction between the two is causation—Section 1983 requires a plaintiff to “establish that the

defendant’s discriminatory intent was a ‘but-for’ cause of the adverse employment action or the

hostile environment.” Id. at 214.

       Accordingly, after establishing a defendant acted under the color of state law, to state a

claim for employment discrimination under Section 1983, a plaintiff must allege (1) that she was

a member of a protected class; (2) that she was qualified for the position; (3) that she was subject

to an adverse employment action; and (4) that the adverse action occurred under circumstances

that give rise to an inference of discrimination. See Leibowitz v. Cornell Univ., 584 F.3d 487, 498

(2d Cir. 2009).



                                                  17
        Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 18 of 24



       “A plaintiff sustains an adverse employment action if he or she endures a ‘materially

adverse change’ in the terms of conditions of employment.” Galabya v. N.Y.C. Bd. of Educ., 202

F.3d 636, 640 (2d Cir. 2000) (citing Richardson v. N.Y. State Dep’t of Corr. Servs., 180 F.3d

426, 446 (2d Cir. 1999)). Such a “change in working conditions must be ‘more disruptive than a

mere inconvenience or an alteration of job responsibilities.’” Id. (quoting Crady v. Liberty Nat’l

Bank & Trust Co. of Ind., 993 F.2d 132, 136 (7th Cir. 1993)). “A materially adverse change

might be indicated by a termination of employment, a demotion evidenced by a decrease in wage

or salary, a less distinguished title, a material loss of benefits, significantly diminished material

responsibilities, or other indices . . . unique to a particular situation.” Id. (quoting Crady, 993

F.2d at 136).

       “[A] plaintiff is not required to plead a prima facie case under McDonnell Douglas, . . . to

defeat a motion to dismiss.” Vega, 801 F.3d at 84.

       Defendants Grant, Fuller, and Fitzgerald argue that Ms. Hampton has “failed to allege

any facts that support any personal and intentional discrimination by” them as individuals, “as is

required.” Supp. Mem. at 13. They argue that the Amended Complaint “still fails to allege facts

that lead to an inference of intentional discrimination on the parts of the Individual Defendants . .

. .” Id.; Am. Compl. ¶ 42. In their view, Ms. Hampton continues to use “conclusory and

unspecific language” which is insufficient to support an inference of discrimination under

Section 1983. Id. at 14.

       The Court agrees with Defendants.

       Ms. Hampton’s gender places her in a protected class and termination from employment

constitutes an adverse employment action. In her Amended Complaint, Ms. Hampton alleged

facts giving rise to an inference of discrimination that, before the October 21, 2016 incident, a



                                                  18
          Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 19 of 24



similarly-situated white employee, Carissa Laudano, “was involved in a substantially similar

incident” but was “neither placed on unpaid administrative leave pending an investigation

outcome, nor terminated.” Am. Compl. at 7–8, ¶¶ 39–42.

         While these facts, as pleaded, could be sufficient in the Title VII context, under Section

1983, the facts must give rise to an inference of intentional discrimination regarding the specific

defendants against whom the claim is brought, and these facts do not do so. Patterson 375 F.3d

at 226 (“[A] plaintiff pursuing a claimed violation of § 1981 or denial of equal protection under §

1983 must show that the discrimination was intentional[.]”); see also Naumovski, 934 F.3d at

215 (“[A] § 1983 plaintiff must establish that the employer’s stated non-discriminatory reason is

either false or inadequate to support the adverse employment action.”). Moreover, the § 1983

claim is brought against Ms. Fuller and Mr. Fitzgerald in their individual capacities. Am. Compl.

at 12–13, ¶¶ 47–52. 2

         To establish liability against a defendant in his or her individual capacity under Section

1983, a plaintiff must establish personal involvement. “Personal involvement, within the

meaning of this concept, includes not only direct participation in the alleged violation but also

gross negligence in the supervision of subordinates who committed the wrongful acts and failure

to take action upon receiving information that constitutional violations are occurring.” Patterson,

375 F.3d at 229 (citations omitted).

         Ms. Hampton has adequately alleged the personal involvement of Ms. Fuller and Mr.

Fitzgerald in her suspension and termination, but she has failed to plead any facts demonstrating

that Ms. Fuller and Mr. Fitzgerald were also involved in any disciplinary action against Ms.




2
  The Court notes Mr. Grant was also named in his individual capacity, but all claims against Mr. Grant in his
individual capacity were dismissed.

                                                         19
         Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 20 of 24



Laudano. She therefore has not pled any facts suggesting that the circumstances in which she

was suspended and then terminated give rise to an inference of intentional discrimination.

        Accordingly, Ms. Hampton has failed to state a prima facie case of discrimination under

Section 1983 against Ms. Fuller and Mr. Fitzgerald, and this claim will be dismissed.

        C. Retaliation 3

        To establish a prima facie case of retaliation under Title VII, the plaintiff bears the initial

burden to submit “evidence that she ‘participated in a protected activity,’ ‘suffered an adverse

employment action,’ and ‘that there was a causal connection between her engaging in the

protected activity and the adverse employment action.’” Ya-Chen Chen v. City Univ. of N.Y., 805

F.3d 59, 70 (2d Cir. 2015) (quoting Gorzynski v. Jet Blue Airways Corp., 596 F.3d 93, 110 (2d

Cir. 2010)). “[I]n the context of a Title VII retaliation claim, an adverse employment action is

any action that ‘could well dissuade a reasonable worker from making or supporting a charge of

discrimination.’” Vega, 801 F.3d at 90 (quoting White, 548 U.S. at 57). Plaintiffs must “plausibly

plead a connection between the act and [her] engagement in protected activity. A retaliatory

purpose can be shown indirectly by timing: protected activity followed closely in time by

adverse employment action.” Id. Finally, Title VII’s “antiretaliation provision protected an

individual not from all retaliation, but from retaliation that produces an injury or harm.” White,

548 U.S. at 67.

        Defendants argue that the Amended Complaint “fails to state a plausible claim of

retaliation.” Supp. Mem. at 15. They contend that the Amended Complaint lacks factual

allegations indicating a specific, protected activity that Ms. Hampton engaged in. Id.


3
 Ms. Hampton refers to the creation of a hostile work environment, Am. Compl. at 2, ¶ 3; but her Amended
Complaint includes no factual allegations specifically supporting a Title VII hostile work environment claim.
Furthermore, when referencing her Title VII claim in the Amended Complaint, Ms. Hampton focuses on retaliation.
Accordingly, the Court construes her Title VII claim to be a retaliation claim, not a hostile environment claim.

                                                       20
         Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 21 of 24



Furthermore, they argue that Ms. Hampton “has not alleged a sufficient causal connection

between her alleged protected activity and the alleged retaliatory adverse actions.” Id. at 16. The

Amended Complaint, in their view, “does not allege any protected activity before she was

disciplined.” Id. (emphasis omitted). Defendants contend that Ms. Hampton “fails to specify how

the alleged complaints of unlawful conduct amount to protected activity for the purposes of Title

VII or when said alleged protected activity took place.” Id. at 17. Because of this, they argue, her

retaliation claim under either Title VII or Section 1983 must fail. Id. 4

        The Court agrees.

        Ms. Hampton has not pled any facts demonstrating that she engaged in a protected

activity, that she suffered an adverse employment action, or a causal connection between the

protected activity and adverse employment action. See Gorzynski, 596 F.3d at 110–11 (plaintiff

expressed concerns on behalf of an African American co-worker and was discharged within a

month). Ms. Hampton was placed on administrative leave on October 24, 2016, but does not

specifically identify what protected activity she engaged in or when such activity occurred

(before or after her administrative leave). See Melendez v. City of New Haven, No. 3:13-cv-860

(RNC), 2013 WL 6859941, at *2 (D. Conn. Dec. 30, 2013) (“Here, although plaintiff claims that

the reprimand and discipline he received . . . were retaliatory, he does not state a plausible claim

of retaliation by [his supervisor] prior to the filing of the plaintiff’s official complaint of

discrimination”). Thus, there is no protected activity from which discrimination could be

inferred.

        Accordingly, Ms. Hampton’s retaliation claim will be dismissed.



4
  It is again unclear whether Ms. Hampton intended to bring a retaliation claim under Section 1983. Because her
references to retaliation in the Amended Complaint appear when she refers to her Title VII claims, the Court
construes Ms. Hampton to bring only a Title VII retaliation claim. Am. Compl. ¶¶ 1–3, 46.

                                                        21
        Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 22 of 24



       D. STATE LAW CLAIMS

       Ms. Hampton again brings state law claims in her Amended Complaint: one under the

Connecticut Fair Employment Practices Act (“CFEPA”) and one claim for intentional infliction

of emotional distress.

       Defendants only moved to dismiss Plaintiff’s Title VII and Section 1983 claims, relying

on the Court’s previous order which had dismissed those claims in the original Complaint. Supp.

Mem. at 7. The Court, however, did not dismiss those claims with prejudice, and Ms. Hampton

now has again brought CFEPA, failure to train, and intentional infliction of emotional distress

claims in her Amended Complaint. As the Defendants did not move to dismiss these claims, they

will be allowed to proceed to summary judgment.

       E. PUNITIVE DAMAGES

       42 U.S.C. § 1981a prohibits punitive damages against governments, government

agencies, or political subdivisions for Title VII violations. 42 U.S.C. § 1981a(b)(1). “While

Section 1981a, like Title VII, abrogates state sovereign immunity, thus permitting recovery of

compensatory damages against government entities which have violated Title VII’s provisions,

government entities are specifically exempted from the remedy of punitive damages[.]” Ettinger

v. State Univ. of N.Y. Coll. of Optometry, No. 95 Civ. 9893 (RWS), 1998 WL 91089, at *7

(S.D.N.Y. Mar. 1998).

       Defendants argue that Ms. Hampton may not be awarded punitive damages against the

State of Connecticut, the Judicial Branch, and the individual defendants in their official

capacities. Supp. Mem. at 19.

       The Court agrees.




                                                22
         Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 23 of 24



         The State of Connecticut, the Judicial Branch, and the individual Defendants sued in their

official capacities fall among those exempted from punitive damages articulated in Section

1981a.

         Accordingly, any claim for punitive damages against the State of Connecticut, the

Judicial Branch, or the individual Defendants in their official capacities will be dismissed.

         F. JURY TRIAL

         “Where a Title VII plaintiff ‘seeks compensatory or punitive damages[,] any party may

demand a trial by jury.’” Robinson v. Dep’t of Motor Vehicle, No. 3:16-cv-1148 (JCH), 2017 WL

2259767, at *13 (D. Conn. May 23, 2017). In contrast, “lost wages [claims] under Title VII, . . .

are equitable and, therefore, need not be tried by a jury.” Thomas v. iStar Fin., Inc., 652 F.3d

141, 152 (2d Cir. 20110). Equitable remedies include claims for back pay or font-pay. Broadnax

v. City of New Haven, 415 F.3d 265 (2d Cir. 2005).

         Defendants argue that Ms. Hampton is not entitled to a jury trial “as to her request for

back pay, front pay and other equitable relief.” Supp. Mem. at 18.

         The Court agrees that Ms. Hampton’s claims for back pay, front pay, and other equitable

relief will not be decided by a jury; but her claims for compensatory damages, which ordinarily

would be resolved by a jury, can be resolved by a jury.

         Ms. Hampton seeks compensatory damages, “including but not limited to back pay, lost

overtime pay, lost vacation pay, lost seniority and other employment-related benefits[.]” Am.

Compl. 13. As her request includes equitable damages, the Court will grant the motion to dismiss

as to a jury trial on the equitable damages. See Robinson, 2018 WL 2249767 at *13 (denying

jury trial on the issue of back pay, but allowing it on the issue of compensatory damages); Perez

v. Conn. Dep’t of Corr. Parole Div., 2013 WL 4760955, at *7 (D. Conn. Sept. 4, 2013)



                                                  23
        Case 3:18-cv-01445-VAB Document 45 Filed 06/13/20 Page 24 of 24



(“Whether in the form of back pay or front pay, a lost wages award is a purely equitable remedy

that does not trigger a Title VII plaintiff’s jury right. Hence, [the plaintiff’s] jury demand is

struck as to those issues exclusive to equitable relief under Title VII, including the award of lost

wages.” (citing Broadnax, 415 F.3d at 271)); cf. Thomas, 652 F.3d at 152 (allowing jury trial to

proceed where defendants never objected to a jury trial on equitable damages because “economic

damages under the statute may nevertheless be tried by a jury if both sides consent”).

IV.    CONCLUSION

       For the reasons stated above, Defendants’ motion to dismiss is GRANTED in part,

DENIED in part. As to her federal claims, the only remaining claim will be Ms. Hampton’s

Title VII claim against the Judicial Branch. The three state law claims—violation of the

Connecticut Fair Employment Practices Act, failure to train, and intentional infliction of

emotional distress—will proceed to at least the summary judgment stage.

       SO ORDERED at Bridgeport, Connecticut, this 13th day of June, 2020.

                                                       /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                                  24
